[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 06-10534                  AUGUST 17, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                    D. C. Docket No. 03-00022-CR-JTC-3

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

DARRELL KIMSEY BROWN,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (August 17, 2006)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Darrell Kimsey Brown appeals his sentence of 195 months of imprisonment
for conviction of three drug and firearm offenses. Brown argues that his sentence

for two of the offenses is unreasonable because the district court did not properly

account for the statutory sentencing factors. 18 U.S.C. § 3553(a). We affirm.

      Brown pleaded guilty to possession with intent to distribute

methamphetamine, 21 U.S.C. § 841(a)(1), possession of a firearm by a convicted

felon, 18 U.S.C. § 922(g), and discharge of a firearm during a drug trafficking

crime, id. 924(c). The presentence investigation report calculated a sentencing

range under the Sentencing Guidelines of 84 to 105 months of imprisonment for

counts one and two and a statutory mandatory minimum of 120 months of

imprisonment for count three. Brown objected to several of the upward departures

recommended by the report. The district court sustained two of the objections,

which lowered the recommended range to 63 to 78 months of imprisonment for

counts one and two.

      Brown argued that he should be sentenced at the low end of the range

because of his history of substance abuse and need for treatment. The government

replied that Brown’s offense was serious and dangerous, his recidivism was

increasing, he had failed to attend available drug counseling, and that there was a

need for deterrence and to protect the public from Brown. The district court

sentenced Brown to 75 months of imprisonment for counts one and two and 120



                                          2
months of imprisonment for count three, to be served consecutively.

      We review a sentence imposed by the district court for reasonableness.

United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005). Our “[r]eview for

reasonableness is deferential.” Id. at 788. Brown bears the burden of establishing

that his sentence is unreasonable in the light of the record and the sentencing

factors in section 3553(a). Id. “[O]rdinarily we would expect a sentence within

the guidelines range to be reasonable.” Id.

      Brown argues that the sentence imposed by the district court for counts one

and two was unreasonable because Brown accepted responsibility for his conduct,

has a history of substance abuse that requires treatment, and did not have a history

of violent behavior before the events at issue. Brown’s arguments fail. The district

court stated that it had considered Brown’s arguments and the factors listed in

section 3553(a). Id. at 786; United States v. Scott, 426 F.3d 1324, 1329 (11th Cir.

2005). The district court explained that Brown’s crimes were dangerous and that

“all of the appropriate factors were considered by the Guideline determinations.”

Nothing in the record suggests that a 75-month sentence for counts one and two is

unreasonable.

      Brown’s sentence is

      AFFIRMED.



                                          3